Exhibit 10.1 AMENDMENT NO. 3 TO AGREEMENT AND PLAN OF MERGER This Amendment No. 3 To Agreement And Plan Of Merger (this “Amendment”) is made and entered into as of December 17, 2009, by and among Ligand Pharmaceuticals Incorporated, a Delaware corporation (“Parent); Neon Signal, LLC, a Delaware limited liability company and a wholly-owned Subsidiary of Parent (“Merger Sub”); and Neurogen Corporation, a Delaware corporation (the “Company”).This Amendment is made with regard to the Agreement and Plan of Merger dated August 23, 2009, by and among Parent, Merger Sub and the Company (as previously amended, the “Agreement”). 1.The
